Tbeeal, J.,
delivered the opinion of the court.
The authority of the board of supervisors, under ch. 117, code 1892, to lay out and open public roads, is a special statu lory authority, not according to the course of the common law, and it must be strictly pursued. In such case it is essential that the jurisdictional facts appear of record, and, unless they so appear, the proceeding will be void. 7 Enc. Pl. & Prac., 467 et seq.; 12 Am. & Eng. Enc. Law, 271; White v. Railroad Co., 64 Miss., 566 (1 So. Rep., 730); Board v. Allen, 60 Miss., 93; Madden v. Railway Co., 66 Miss., 258 (6 So. Rep., 181). There is nothing in the record to show that ten of the persons who signed the petition for the laying out and opening the road in .this case were freeholders or householders of DeSoto county, and such fact is necessary to give validity to the proceeding. It is contended that objections not made before the board of supervisors are waived, for which Sullivan v. Lafayette Go., 58 Miss., 790, is cited. The record in the Sullivan case showed the jurisdictional facts, and the matters there said to be waived were not of that character, and the ruling there is not pertinent here.

Reversed and dismissed.